

Exhibit 10.46
 
Non-Employee Directors’ Compensation Summary as of March, 2005


Effective as of March 7, 2005, non-employee directors are eligible for the
following compensation:


Annual Retainer Fee
$35,000
 
Committee Meeting Fees
$1,500
 
Committee Chair Annual Retainer Fees:
   
Audit Committee Chairperson
$20,000
 
Compensation Committee Chairperson
$10,000
 
Nominating and Corporate Governance Chairperson
$10,000
 
Annual Non-qualified Stock Option Grant
10,000
options
Initial Non-qualified Stock Option Grant
15,000
options





Under our Directors’ Cash Compensation Umbrella Program (previously filed as
Exhibit 10.36), non-employee directors continue to be eligible to choose to
receive compensation either in cash, in fully vested restricted stock under our
Second Amended and Restated Cabot Microelectronics Corporation 2000 Equity
Incentive Plan, or as deferred compensation under our Director’s Deferred
Compensation Plan (previously filed as Exhibit 10.28). Our Directors’ Deferred
Compensation Plan allows non-employee directors to defer their compensation in
the form of rights to acquire the equivalent number of shares of common stock at
the end of the deferral period. Non-employee directors continue to receive their
respective annual retainer fees, committee chair annual retainer fees and annual
non-qualified stock option grants at the time of our annual meeting, or upon the
date of a director’s original election to the Board of Directors, if other than
the annual meeting date.


